DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 30 April 2022 have been fully considered but they are not persuasive.
As shown in the passages below, the new amendments are taught by the cited prior art. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (“Scott”; US 5,705,917), in view of Mizuma (US 2018/0222278) and Chen (US 2001/0028202).
Regarding claim 1: Scott discloses a three-phase generator for supplying power to a component (Fig. 7A), the three-phase generator comprising: 
an electrical stator (604) winding having multiple coil turns (606, 608), wherein the electrical stator winding is connected to a power source of the three-phase generator at a first end thereof (the generator, via the rotor),
a distal output power lead disposed at a distal end of the electrical stator winding (A,B,C at 24V), wherein the distal output power lead is connected to an electrical load  (via 704); and 
at least one intermediate output power lead disposed at an intermediate distance between the power source of the three-phase generator at the first end of the electrical stator winding and the distal end of the electrical stator winding (A,B,C at 12V), 
wherein the lead provides wherein the at least two intermediate output power leads provide 50% of the generator output voltage (12V vs. 24V),
wherein a number of the coil turns determines the generator output voltage at the distal output power lead and at the at least one intermediate output power lead (in this case 12V or 24V);
wherein a load connected to one of the intermediate output power leads is an energy storage management system (250, column 7, lines 5-13: control circuit supplies power from the intermediate output power leads to terminals 703 and 705, used to charge batteries).
Scott does not explicitly disclose supplying power to a component of a transport climate control system or at least two intermediate output power leads, wherein at least one of a value less than 50% of a generator output voltage or greater than 50% of the generator output voltage.
However, Mizuma discloses supplying power to a component (12, Fig. 1) of a transport climate control system.
And Chen discloses at least two intermediate output power leads (A2, A3, B2, B3, C2, C3; Fig. 1),
wherein the at least two intermediate output power leads at least one of a value less than 50% of the generator output voltage or greater than 50% of the generator output voltage (as A2 and A3 provide 33% and 66%).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Scott to supply power to the compressor of Mizuma in order to allow for further applications and to include the second lead of Chen in order to increase the output voltage capabilities. 
Regarding claim 2: Scott as modified by Chen discloses at least two intermediate power output leads, Scott further discloses a position of the at least one intermediate output power lead determines a proportion of a full generator output voltage provided to the load connected to a respective one of the at least two intermediate output power leads (in this case 50%, 12V vs. 24V).
Regarding claim 3: Scott discloses the intermediate distance is based on the number of coil turns from the power source to a placement of the at least one output power lead (the 12V tap is placed halfway between the center and distal end, resulting is half, or 50%, of the voltage output).
Regarding claim 4: Scott discloses a 50% value but does not explicitly disclose the value less than 50% of the generator output voltage is 25%, and the value greater than 50% of the generator output voltage is 75%.
However, Chen discloses a value less than 50% and a value greater than 50%.
Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the values to be 25% and 75% in order to meet optimal design requirements. 
Regarding claim 5: Scott discloses a three-phase generator, but does not explicitly disclose the three-phase generator is used in a portable transport system.
However, Mizuna discloses the three-phase generator is used in a portable transport system (Fig. 2).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Scott to supply power to the portable transport system of Mizuma in order to allow for further applications. 
Regarding claim 7: Scott discloses a system, comprising: 
a generator (Fig. 7A) that provides three-phase AC voltages (via 606 and 608); 
a first load that is powered in a first mode (via 702); and 
a second load (via 703, 705) that is powered in a second mode, wherein the generator is configured to concurrently provide a first voltage level to the first load and a second voltage level to the second load (column 7, lines 8-14), 
wherein the first voltage is greater than the second voltage (column 7, lines 8-14), wherein the generator comprises:
multiple emanating wires (606 and 608), each of the wires being connected to the generator at a first end thereof (via the rotor) and having multiple windings (606 and 608); and 
taps that are equally and proportionally distributed over each of the multiple wires to deliver output voltages of 50% of a voltage output by the generator (12V vs. 24V);
wherein either of the first load or the second load is an energy management system (250, column 7, lines 5-13: control circuit supplies power from the intermediate output power leads to terminals 703 and 705, used to charge batteries).
Scott does not explicitly disclose a transport climate control system and a climate control circuit that includes a compressor that is powered by the three-phase generator and at least one of a value less than 50% of the voltage output by the generator or greater than 50% of the voltage output by the generator. 
However, Mizuna discloses a transport climate control system and a climate control circuit that includes a compressor (12, Fig. 1) that is powered by the three-phase generator.
And Chen discloses at least one of a value less than 50% of the voltage output by the generator or greater than 50% of the voltage output by the generator (A3).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Scott to supply power to the portable transport system of Mizuma in order to allow for further applications and to include the second lead of Chen in order to increase the output voltage capabilities.
Regarding claim 11: Scott discloses a 50% value but does not explicitly disclose the value less than 50% of the generator output voltage is 25%, and the value greater than 50% of the generator output voltage is 75%.
However, Chen discloses a value less than 50% and a value greater than 50%.
Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the values to be 25% and 75% in order to meet optimal design requirements. 
Regarding claim 12: Scott discloses the three-phase generator is used to power any one of a fan motor, a vehicle heater, or a controller (controller 250).
Regarding claim 13: Scott discloses each tap on each of the respective wires is simultaneously powered (via rotor 220, Fig. 4).
Regarding claim 16: Scott discloses a three-phase generator for supplying power to a component (Fig. 7A), the three-phase generator comprising: 
an electrical stator winding (604) having multiple coil turns (606, 608), wherein the electrical stator winding is connected to a power source at a first end thereof (via the rotor), 
a distal output power lead disposed at a distal end of the electrical stator winding (A, B, C at 24V), wherein the distal output power lead is connected to an electrical load (via 704); and 
an intermediate output power lead (12V) disposed at an intermediate distance between the power source and the distal end of the electrical stator winding, 
wherein the intermediate output power lead provide 50% of the generator output voltage (12V vs 24V); 
wherein a number of the coil turns determines a generator output voltage at the distal output power lead and at the at least one intermediate output power lead (12V or 24V), and
wherein at least one of the intermediate output power leads is connected to an energy storage management system (250, column 7, lines 5-13: control circuit supplies power from the intermediate output power leads to terminals 703 and 705, used to charge batteries).
Scott does not explicitly disclose supplying power to a component of a transport climate control system or intermediate output power leads disposed at intermediate distances between the power source and the distal end of the electrical stator winding, wherein the intermediate output power leads provide, respectively, 25%, 50%, and 75% of the generator output voltage.
However, Mizuma discloses supplying power to a component (12, Fig. 1) of a transport climate control system.
And Chen discloses intermediate output power leads disposed at intermediate distances between the power source and the distal end of the electrical stator winding (A2, A3, B2, B3, C2, C3; Fig. 1), 
Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Scott to supply power to the compressor of Mizuma in order to allow for further applications and to include the second lead of Chen in order to increase the output voltage capabilities and to modify the values to be 25% and 75% in order to meet optimal design requirements.. 
Regarding claim 17: Scott discloses a position of the intermediate output power leads determines a proportion (12V) of a full generator output voltage (24V) provided to a load (12V vs 24V is 50% the voltage).
Regarding claim 18: Scott as modified by Chen discloses intermediate distances, Scott further discloses the intermediate distances are based on the number of coil turns from the power source to a placement of the intermediate output power leads (as there are an equal number of coil turns at 606 and 608, and the intermediate tap is 50%, Fig. 7A).
Regarding claim 19: Scott discloses a three-phase generator, but does not explicitly disclose the three-phase generator is used in a portable transport system.
However, Mizuna discloses the three-phase generator is used in a portable transport system (Fig. 2).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Scott to supply power to the portable transport system of Mizuma in order to allow for further applications. 
Regarding claim 21: Scott discloses wherein the energy storage management system includes a battery charger and is configured to monitor and charge a rechargeable energy storage source (column 6, lines 21-44).
Regarding claim 22: Scott discloses the intermediate output power leads provide a percentage of the generator output voltage for a second load without an additional power factor correction circuit (in that Scott discloses 12V and 24V output designed to got o 12V or 24V loads, rectifiers are disclosed by nothing that changes the actual output voltage).
Regarding claim 23: Scott discloses wherein the energy storage management system includes a battery charger and is configured to monitor and charge a rechargeable energy storage source (column 6, lines 21-44).
Regarding claim 24: Scott discloses the intermediate output power leads provide a percentage of the generator output voltage for a second load without an additional power factor correction circuit (in that Scott discloses 12V and 24V output designed to got o 12V or 24V loads, rectifiers are disclosed by nothing that changes the actual output voltage).

Regarding claim 25: Scott discloses wherein the energy storage management system includes a battery charger and is configured to monitor and charge a rechargeable energy storage source (column 6, lines 21-44).
Regarding claim 26: Scott discloses the intermediate output power leads provide a percentage of the generator output voltage for a second load without an additional power factor correction circuit (in that Scott discloses 12V and 24V output designed to got o 12V or 24V loads, rectifiers are disclosed by nothing that changes the actual output voltage).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Scott, Mizuma, and Chen as applied to claim 7 above, and further in view of Lang et al. (“Lang”; US 2012/0280581).
Regarding claim 9: Scott discloses a first mode and a second mode and a first tap and a second tap, but does not explicitly disclose the first mode is the first voltage level delivered by a first tap on a respective one of the wires, and wherein the second mode is the second voltage level delivered by a second tap on a respective one of the wires.
However, Lang discloses the first mode is the first voltage level delivered by a first tap on a respective one of the wires (206, Fig. 2), and 
wherein the second mode is the second voltage level delivered by a second tap (paragraph 0018 – at least one, implying there can be more taps) on a respective one of the wires (paragraph 0024).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the taps of Scott to have the multiple taps of Lang in order to have additional intermediate voltage outputs (paragraph 0024). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832